DETAILED ACTION

1.	This Office action is responsive to the application filed 12/22/2020.  The Drawings are accepted by the Examiner.  Claims 1-20 are presented for examination.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. section 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless --

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Komatsu et al. (2021/0406216).
1. 	A method comprising: 
instantiating a data connector component as a container (corresponds to container 108) for processing data requests associated with backup data (corresponds to “snapshots”, discussed throughout) stored within an object store (corresponds to object store 116, see Fig. 1), wherein the data requests are read-only (corresponds to “credentials…to facilitate…reading from the object store 11”, see [0039]; “volume 114 may be a read only volume”, [0145]); 
evaluating, by the data connector component, the object store to identify snapshots stored as the backup data within objects of the object store according to an object format (corresponds to “object store 116 may be a cloud bucket or other type of cloud-based object store”, see [0029]; “any type of data (e.g., a file, a directory, and image, a storage virtual machine, a logical unit number (LUN), application data, backup data, metadata, database data, virtual machine disk, et)”, see [0029]); and 
providing, by the data connector component, a client device with access to the backup data of the snapshots (“The object file system is able to represent snapshots in the object store, and provides the ability to access snapshot data universally for whomever has access to an object format of the object file system”, see [0029]).
Independent claims 10 and 15 define embodiments similar in scope to the embodiment of claim 1 and is rejected accordingly.
The remaining dependent claim features are expressly or inherently found in the applied art.  For example, the claimed “instantiated…container on-demand” corresponds to “mounted on-demand”, see [0029].  The claimed “restore operation…” corresponds to “restore” or “restoration” discussed throughout Komatsu.  The claimed “namespace” can correspond to “logical space”, see [0142].  The claimed “files…within a snapshot…modified” corresponds to “update”, “updates”, “updated”, “changes”, see throughout Komatsu.
	
4.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Dhamdhere (US 2019/0065323).
1. 	A method comprising: 
instantiating a data connector component as a container (corresponds to “container” or “container clusters”, see throughout Dhamdhere, Figs 1 and 2) for processing data requests associated with backup data (corresponds to “snapshots”, “point-in-time copy”, discussed throughout Dhamdhere) stored within an object store (corresponds to “storage system”, “snapshot volume”), wherein the data requests are read-only (corresponds to “read”, see [0017]; “user authorized to access the snapshot object”, see [0048]); 
evaluating, by the data connector component, the object store to identify snapshots stored as the backup data within objects of the object store according to an object format (corresponds to “snapshot objects”, see throughout Dhamdhere); and 
providing, by the data connector component, a client device with access to the backup data of the snapshots (corresponds to “server” or “API”, see throughout).
Independent claims 10 and 15 define embodiments similar in scope to the embodiment of claim 1 and is rejected accordingly.
The remaining dependent claim features are expressly or inherently found in the applied art. 
Any response to this action should be mailed to:

Commissioner for Patents
PO Box 1450
Alexandria, VA 22313-1450

or faxed to:
(571) 273-8300, (for Official communications intended for entry)
Or:
(571) 273-4208, (for Non-Official or draft communications, please label "Non-Official" or "DRAFT")
		Or:
Via e-mail at Jack.Lane@uspto.gov (for Non-Official or Draft communications, please label “Non-Official or “DRAFT”)

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jack Lane whose telephone number is 571 272-4208.  The examiner can normally be reached on Mon-Fri 8am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reg Bragdon can be reached on 571 272-4204.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571 272-2100.

/JOHN A LANE/
Primary Examiner, Art Unit 2139